DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 12, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 10, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Pub. No.: US 2017/0187257 A1) in view of Ionel (US Patent No.: 8102091).
For claim 1, Liu et al. disclose the claimed invention comprising a rotor body (reference numerals 420, 520, 620, see figures 9-13) provided with permanent magnet slot groups (reference numerals 21, 121, 621b, see figures 1, 3, 13), wherein the permanent magnet slot groups each comprises: an outer layer permanent magnet slot (see figure 13, also see figure below); an inner layer permanent magnet slot (see figure 13, also see figure below), wherein the outer layer permanent magnet slot and the inner layer permanent magnet slot are arranged to be adjacent to each other (see figure below), and a magnetic conduction path is formed between the outer layer permanent magnet slot and the inner layer permanent magnet slot (see figure 13); the outer layer permanent magnet slot comprises a first slot (see figure 13, also see figure below) bent relative to the outer layer permanent magnet slot, wherein a first end of the first slot is in communication with the outer layer permanent magnet slot (see figure 13, also see figure below), and a second end of the first slot extends towards an outer edge of the rotor body and spreads gradually away from a direct axis (see figure 13, also see figure below); a third slot (see figure 13, also see figure below) bent relative to the inner layer permanent magnet slot, wherein, a first end of the third slot is in communication with the inner layer permanent magnet slot (see figure below); the third slot is arranged to be adjacent to the first slot (see figure below); and a second end of the third slot extends towards the outer edge of the rotor body (see figure below) and spreads gradually away from the direct axis (see figure below, and figure 13); a first outer layer permanent magnet slot segment (see figure 13, also see figure below), wherein, a first end of the first outer layer permanent magnet slot segment extends towards a rotation shaft hole of the rotor body (see figure below); a second end of the first outer layer permanent magnet slot segment extends towards the outer edge of the rotor body (see figure below) and spreads gradually away from the direct axis (see figure below); the first slot is in communication with the second end of the first outer layer permanent magnet slot segment (see figure below); and a first flux barrier is formed between the second end of the first slot (see figure below) and the outer edge of the rotor body (see figure below, also figure 13); and a second outer layer permanent magnet slot segment (see figure below), wherein, a first end of the second outer layer permanent magnet slot segment extends towards the rotation shaft hole (see figure below); a second end of the second outer layer permanent magnet slot segment extends towards the outer edge of the rotor body and spreads gradually away from the direct axis (see figure below); the first outer layer permanent magnet slot segment and the second outer layer permanent magnet slot segment are arranged symmetrically relative to the direct axis (see figure below); and a second flux barrier is formed between the second end of the third slot (see figure below) and the outer edge of the rotor body (see figure 13, and figure below); the permanent magnet slot groups each further comprising a second slot (see figure below), wherein a first end of the second slot is in communication with the second end of the second outer layer permanent magnet slot segment (see figure below); the second end of the second slot extends towards the outer edge of the rotor body and spreads gradually away from the direct axis (see figure below); an angle is formed by a length directional geometric center line of the first slot (see figure below), and a length directional geometric center line of the second slot (see figure below); and the first slot and the second slot are arranged symmetrically relative to the direct axis (see figure below).  Liu et al. however do not specifically disclose A1 denoting a central angle corresponding to an arc of a connection line between a point, at which an extension line of a side wall of the first slot proximate to the direct axis and the outer edge of the rotor body intersect, and a point, at which an extension line of a side wall second slot proximate to the direct axis and the outer edge of the rotor body intersect, and A1>0.63×360°/p, wherein p denotes a number of poles.  
Having a particular angle formed between the first slot and the second slot would merely involve adjusting the configuration of the slot which is a known skill as exhibited by Ionel (reference numerals 103, 109, 221, 223, see figures 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different configurations for the slot as disclosed by Ionel so that particular angles are formed between the first slot and the second slot for Liu et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

    PNG
    media_image1.png
    702
    1248
    media_image1.png
    Greyscale

For claim 6, Liu et al. in view of Ionel disclose the claimed invention except for A3 denoting a central angle corresponding to an arc of the first flux barrier, and A2 denoting a central angle corresponding to an arc of the second flux barrier, wherein 0.18×360°/p>A2+A3>0.13×360°/p, and p denotes a number of poles.  Having a particular angle for the flux barrier would merely involve adjusting the shape of the flux barrier associated with the slot which is a known skill as exhibited by Ionel (see also figures 5, 6, 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different configurations for the slot as disclosed by Ionel so that particular arcs are formed for the slots for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 7, Liu et al. disclose the inner layer permanent magnet slot comprising a first inner layer permanent magnet slot segment (see figure above for claim 1), a second inner layer permanent magnet slot segment (see figure above for claim 1), and a third inner layer permanent magnet slot segment (see figure above for claim 1), which are arranged sequentially (see figure above for claim 1); the first inner layer permanent magnet slot segment, the second inner layer permanent magnet slot segment, and the third inner layer permanent magnet slot segment are in communication with one another sequentially to form a U-shaped structure having an opening towards the outer edge of the rotor body (see figure above for claim 1).  
For claim 10, Liu et al. disclose a permanent magnet auxiliary synchronous reluctance motor, comprising the rotor structure of claim 1 (see paragraph [0002] of Liu et al.).  
For claim 13, Liu et al. in view of Ionel already disclose the structure of the invention as explained above for claim 1, and applying the structure to an apparatus such as an electric vehicle merely states the intended use which does not provide any structural difference between the claimed invention and the prior art.  
For claim 14, Liu et al. disclose the outer layer permanent magnet slot comprising: a first outer layer permanent magnet slot segment (see figure 13, also see figure above for claim 1), wherein, a first end of the first outer layer permanent magnet slot segment extends towards a rotation shaft hole of the rotor body (see figure above for claim 1); a second end of the first outer layer permanent magnet slot segment extends towards the outer edge of the rotor body (see figure above for claim 1) and spreads gradually away from the direct axis (see figure above for claim 1); the first slot is in communication with the second end of the first outer layer permanent magnet slot segment (see figure above for claim 1); and a first flux barrier is formed between the second end of the first slot (see figure above for claim 1) and the outer edge of the rotor body (see figure above for claim 1, also figure 13); and a second outer layer permanent magnet slot segment (see figure above for claim 1), wherein, a first end of the second outer layer permanent magnet slot segment extends towards the rotation shaft hole (see figure above for claim 1); a second end of the second outer layer permanent magnet slot segment extends towards the outer edge of the rotor body and spreads gradually away from the direct axis (see figure above for claim 1); the first outer layer permanent magnet slot segment and the second outer layer permanent magnet slot segment are arranged symmetrically relative to the direct axis (see figure above for claim 1); and a second flux barrier is formed between the second end of the third slot (see figure above for claim 1) and the outer edge of the rotor body (see figure 13, and figure above for claim 1).  
For claim 15, Liu et al. disclose the inner layer permanent magnet slot comprising a first inner layer permanent magnet slot segment (see figure above for claim 1), a second inner layer permanent magnet slot segment (see figure above for claim 1), and a third inner layer permanent magnet slot segment (see figure above for claim 1), which are arranged sequentially (see figure above for claim 1); the first inner layer permanent magnet slot segment, the second inner layer permanent magnet slot segment, and the third inner layer permanent magnet slot segment are in communication with one another sequentially to form a U-shaped structure having an opening towards the outer edge of the rotor body (see figure above for claim 1).  
For claims 2 and 17, Liu et al. in view of Ionel disclose the claimed invention except for Wr1 denoting a minimum distance between the second end of the first slot and the second end of the third slot, and Wr2 denoting a minimum distance between the first end of the third slot and a side wall of the first slot, wherein Wr2/Wr1>0.8.  Having a particular distance for the slot would merely involve adjusting the angle of the slots which is a known skill as exhibited by Ionel (reference numerals 103, 109, 221, 223, see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different angle for the slot as disclosed by Ionel so that particular distances are formed between the first slot and the third slot for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 18, Liu et al. disclose the outer layer permanent magnet slot comprising: a first outer layer permanent magnet slot segment (see figure above for claim 1), wherein, a first end of the first outer layer permanent magnet slot segment extends towards a rotation shaft hole of the rotor body (see figure above for claim 1); a second end of the first outer layer permanent magnet slot segment extends towards the outer edge of the rotor body and spreads gradually away from the direct axis (see figure above for claim 1); the first slot (see figure above for claim 1) is in communication with the second end of the first outer layer permanent magnet slot segment (see figure above for claim 1); and a first flux barrier is formed between the second end of the first slot (see figure above for claim 1) and the outer edge of the rotor body (see figure 13); and a second outer layer permanent magnet slot segment (see figure above for claim 1), wherein, a first end of the second outer layer permanent magnet slot segment extends towards the rotation shaft hole (see figure above for claim 1); a second end of the second outer layer permanent magnet slot segment extends towards the outer edge of the rotor body and spreads gradually away from the direct axis (see figure above for claim 1); the first outer layer permanent magnet slot segment and the second outer layer permanent magnet slot segment are arranged symmetrically relative to the direct axis (see figure above for claim 1); and a second flux barrier is formed between the second end of the third slot (see figure above for claim 1) and the outer edge of the rotor body (see figure 13, also see figure above for claim 1).  

Claim(s) 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Ionel as applied to claim 7 above, and further in view of Kawano et al. (Japanese Patent Document No.: JP 10051984 A).
For claim 8, Liu et al. disclose the rotor structure further comprising an inner layer permanent magnet (permanent magnets 422, see figure 9), and the inner layer permanent magnet, comprises: a first permanent magnet disposed in the first inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9); a second permanent magnet disposed in the second inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9); and a third permanent magnet disposed in the third inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9), but Liu et al. in view of Ionel do not specifically disclose L1 being a length of the first permanent magnet and a length of the third permanent magnet, and L2 being a length of a connection line of two side walls of two ends of the second permanent magnet towards the outer edge of the rotor body, wherein L2/L1>0.7.  Having a particular length dimension for the magnetic components would merely involve adjusting the configuration of the magnets which is a known skill as exhibited by Kawano et al. (reference numerals 3a, 3b, see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different configurations for the magnets as disclosed by Kawano et al. so that different length dimensions are achieved for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 9, Liu et al. disclose the first permanent magnet, the second permanent magnet, and the third permanent magnet being spaced apart from one another (permanent magnets 422 being spaced apart, see figure 9); the second permanent magnet being a plate-shaped permanent magnet (permanent magnet 422 can be considered plate-shaped, see figure 9); or the first permanent magnet, the second permanent magnet, and the third permanent magnet are provided as an integral whole, and the second permanent magnet is a U-shaped permanent magnet.  
For claim 16, Liu et al. disclose the rotor structure further comprising an inner layer permanent magnet (permanent magnets 422, see figure 9), and the inner layer permanent magnet, comprises: a first permanent magnet disposed in the first inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9); a second permanent magnet disposed in the second inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9); and a third permanent magnet disposed in the third inner layer permanent magnet slot segment (permanent magnets 422 disposed in the slot segment, see figure 9), but Liu et al. in view of Ionel do not specifically disclose L1 being a length of the first permanent magnet or a length of the third permanent magnet, and L2 being a length of a connection line of two side walls of two ends of the second permanent magnet towards the outer edge of the rotor body, wherein L2/L1>0.7.  Having a particular length dimension for the magnetic components would merely involve adjusting the configuration of the magnets which is a known skill as exhibited by Kawano et al. (reference numerals 3a, 3b, see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different configurations for the magnets as disclosed by Kawano et al. so that different length dimensions are achieved for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Ionel as applied to claim 10 above, and further in view of Lillington (US Patent No.: 9461510).
For claim 11, Liu et al. disclose the claimed invention including a stator (reference numeral 110, figure 5), wherein, an inner circumferential surface of the stator is provided with stator teeth (see figure 5); the rotor body (reference numeral 120) is disposed inside the stator and is rotatable relative to the stator (see figure 5), but Liu et al. in view of Ionel do not specifically disclose an inner diameter of the stator being Di1; an outer diameter of the rotor body being Di2, wherein 0.6<Di2/Di1<0.8.  Having a particular ratio for the rotor and stator diameter would merely involve adjusting the diameter of the rotor which is a known skill as exhibited by Lillington (see column 2, lines 63-64), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameter for the rotor as disclosed by Lillington so that particular ratios are achieved between the rotor diameter and stator diameter for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 19, Liu et al. in view of Ionel and Lillington disclose the claimed invention except for 0.68<Di2/Di1<0.75.  Having a particular ratio for the rotor and stator diameter would merely involve adjusting the diameter of the rotor which is a known skill as exhibited by Lillington (see column 2, lines 63-64), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameter for the rotor as disclosed by Lillington so that particular ratios are achieved between the rotor diameter and stator diameter for Liu et al. in view of Ionel and Lillington for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 20, Liu et al. in view of Ionel and Lillington disclose the claimed invention except for 0.68<Di2/Di1<0.8.  Having a particular ratio for the rotor and stator diameter would merely involve adjusting the diameter of the rotor which is a known skill as exhibited by Lillington (see column 2, lines 63-64), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diameter for the rotor as disclosed by Lillington so that particular ratios are achieved between the rotor diameter and stator diameter for Liu et al. in view of Ionel and Lillington for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Ionel and Lillington as applied to claim 11 above, and further in view of Kawano et al. (Japanese Patent Document No.: JP 10051984 A).
For claim 12, Liu et al. in view of Ionel and Lillington disclose the claimed invention except for closed magnetic induction lines being formed between the rotor body and the stator; S1 denoting a length of a magnetic induction line formed in the stator, and S2 denoting a length of a magnetic induction line formed in the magnetic conduction path of the rotor body), wherein 1.1S1<S2<1.3S1.  Having particular magnetic induction lines for the rotor and the stator would merely involve changing the configuration of the poles in the rotor which is a known skill as exhibited by Kawano et al. (reference numerals 3a, 3b, see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different configurations for the magnet poles as disclosed by Kawano et al. so that particular magnetic induction lines are achieved for the rotor and stator of Liu et al. in view of Ionel and Lillington for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. In response to ends 221 and 223 of Ionel belonging to different permanent magnet slots and therefore fail to disclose the first slot and the second slot being arranged symmetrically relative to the direct axis, the reference of Ionel does not disclose or suggest that the adjusted angle for the ends 221 and 223 cannot be applied to both ends of the same slot group such as the outer layer permanent magnet slot of Liu et al., and since the reference of Ionel does not specifically disclose that the teaching of the adjusted angle can only be applied to ends of different permanent magnet slots a person of ordinary skill can combine the teachings of Liu et al. and Ionel so that the first slot and the second slot are arranged symmetrically relative to the direct axis and which also allows the arc length to change so that A1 denotes a central angle corresponding to an arc of a connection line between a point, at which an extension line of a side wall of the first slot proximate to the direct axis and the outer edge of the rotor body intersect, and a point, at which an extension line of a side wall second slot proximate to the direct axis and the outer edge of the rotor body intersect, and A1>0.63×360°/p, wherein p denotes a number of poles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834